DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 6, 8, and 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7, 9, 10, 17, and 18 of copending Application No. 16/892,237. Although the claims at issue are not identical, they are not patentably distinct from each other as indicated in the chart below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5 of copending Application No. 16/892,237 in view of Teel et al. (WO 0062371 A2), hereinafter referred to as “Teel”. 
This is a provisional nonstatutory double patenting rejection.

Current Application 16/893,317
Co-pending Application 16/892,237 
(Claims submitted 01/24/2022)
1. A housing for an antenna system having a plurality of antenna elements defining an antenna aperture, the housing comprising: a chassis portion; and a radome portion configured for coupling to the chassis portion to define an inner chassis chamber, the radome portion having a planar top surface, wherein the radome portion is configured to have equal spacing between the planar top surface and a top surface of each of the plurality of antenna elements defining the antenna aperture.
1. A housing for an antenna system having a plurality of antenna elements defining an antenna aperture for use as part of a user terminal to communicate with a satellite, the housing comprising: lower enclosure; a radome portion configured for coupling to the lower enclosure to define an inner chamber, the radome portion having a planar top surface, and a radome spacer, the radome spacer configured for spacing the planar top surface from the plurality of antenna elements defining the antenna aperture with wherein the radome spacer includes a plurality of apertures defined by cell walls, each aperture configured to align with an antenna element of the plurality of antenna elements.

Independent claims 17 and 18 in U.S. Application No. 16/892,237 similarly teach the limitations of claim 1.
3. The housing of Claim 2, wherein the first layer is a protective layer.
3.  The housing of Claim 1 wherein the planar top surface is a protective layer.
4. The housing of Claim 3, wherein the first layer is made from a fiberglass-reinforced epoxy laminate material.

4. The housing of Claim 3, wherein the planar top surface is made from a fiber-reinforced laminate material.  
5. The housing of Claim 4, wherein the fibers are selected from the group consisting of fiberglass or Kevlar fibers.

U.S. Application No. 16/892,237 does not claim the first layer is made from a fiberglass-reinforced epoxy laminate material.
However, Teel teaches the first layer (fig. 1, element 101; p. 9, lines 18-19) is made from a fiberglass-reinforced epoxy laminate material (p. 11, lines 27-29 and p. 12, lines 1-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Application No. 16/892,237 claim the first layer is made from a fiberglass-reinforced epoxy laminate material. Doing so allows for the desired mechanical properties of the radome. 

5.  The housing of Claim 3, wherein the first layer has a thickness selected from the group consisting of less than 1.5 mm, less than 0.76 mm, less than 0.51 mm, and less than 0.25 mm.
6.  The housing of Claim 3, wherein the planar top surface has a thickness selected from the group consisting of less than 1.5 mm, less than 0.76 mm, less than 0.51 mm, and less than 0.25 mm.
6.  The housing of Claim 3, wherein the first layer includes a hydrophobic outer surface.
7.  The housing of Claim 3, wherein the planar top surface includes a hydrophobic outer surface.
8.  The housing of Claim 7, wherein the second layer is made from a polymethacrylimide foam.
9.  The housing of Claim 1, wherein the radome spacer is made from a polymethacrylimide foam.
9.  The housing of Claim 7, wherein the second layer has a thickness selected from the group consisting of greater than 3.0 mm, less than 4.5 mm, or in the range of 3.0 mm to 4.5 mm.
10.  The housing of Claim 1, wherein the radome spacer has a thickness selected from the group consisting of greater than 2.5 mm, greater than 3.0 mm less than 4.5 mm, or in the range of 3.0 mm to 4.5 mm.


Claims 15-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of copending Application No. 16/892,239. Although the claims at issue are not identical, they are not patentably distinct from each other as indicated in the chart below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current Application 16/893,317
Co-pending Application 16/892,239 
(Claims submitted 11/02/2021)
15. A housing for an antenna system having a plurality of antenna elements defining an antenna aperture, the housing comprising: a chassis portion having an internal support portion for internal components for the plurality of antenna elements including a bonding portion for bonding an internal carrier to the chassis portion; and a radome portion configured for coupling to the chassis portion to define an inner chassis chamber.  

1. A housing for an antenna system having a plurality of antenna elements defining an antenna aperture, the housing comprising: a chassis portion having an internal support portion for internal components for the plurality of antenna elements; a radome portion configured for coupling to the chassis portion to define an inner chassis chamber, and a lower enclosure configured for coupling to the radome portion to define a second inner chamber between the lower enclosure and the chassis portion, wherein the inner chassis chamber is defined between the chassis portion and the radome portion.  
2. The housing of Claim 1, wherein the chassis portion further includes a bonding portion for bonding an antenna stack assembly to the chassis portion, and the bonding portion includes a plurality of bonding bars.
16. The housing of Claim 15, wherein the bonding portion includes a plurality of bonding bars.
2. The housing of Claim 1, wherein the chassis portion further includes a bonding portion for bonding an antenna stack assembly to the chassis portion, and the bonding portion includes a plurality of bonding bars.
17. The housing of Claim 16, wherein the plurality of bonding bars is oriented in a parallel configuration.
4. The housing of Claim 2, wherein the plurality of bonding bars is oriented with adjacent bonding bars in a parallel configuration.


Claims 29-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-25 of U.S. Patent No. 11,322,833. Although the claims at issue are not identical, they are not patentably distinct from each other as indicated in the chart below.
Current application 16/893,317
U.S. Patent No. 11,322,833
29. An antenna apparatus for an antenna system having a plurality of antenna elements defining an antenna aperture, the antenna apparatus comprising: a housing including a chassis portion and a radome portion configured for coupling to the chassis portion to define an inner chassis chamber; and a mounting system for tiltably mounting the housing relative to a horizontal plane.
24. An antenna apparatus, comprising: a housing assembly including a radome portion, a lower enclosure portion, and a fastener system configured for coupling the radome portion and the lower enclosure portion couplable to form an interior compartment for antenna components of an antenna assembly, wherein the fastener system includes a first fastener portion coupled to the radome portion and a second fastener portion coupled to the lower enclosure such that the first fastener portion is slidingly engaged with the second fastener portion to permit movement of one of the first fastener portion or the second fastener portion relative to the other of the first fastener portion or the second fastener portion in a radial direction; and -5-79572663.1Attorney Docket No. 107655-637158 a mounting assembly including a single leg mount for mounting the antenna apparatus to a structure.
25. The antenna apparatus of Claim 24, wherein the mounting assembly further includes a tilting assembly for tiling the housing assembly to one or more tilted orientations.  
30. The antenna apparatus of Claim 29, wherein the mounting system includes a single leg.
24. An antenna apparatus, comprising: a housing assembly including a radome portion, a lower enclosure portion, and a fastener system configured for coupling the radome portion and the lower enclosure portion couplable to form an interior compartment for antenna components of an antenna assembly, wherein the fastener system includes a first fastener portion coupled to the radome portion and a second fastener portion coupled to the lower enclosure such that the first fastener portion is slidingly engaged with the second fastener portion to permit movement of one of the first fastener portion or the second fastener portion relative to the other of the first fastener portion or the second fastener portion in a radial direction; and -5-79572663.1Attorney Docket No. 107655-637158 a mounting assembly including a single leg mount for mounting the antenna apparatus to a structure.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the cabling" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the limitation “the cabling” is interpreted by the Examiner to read “a cabling”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims  1-3, 7, and 11-14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Frank (US 6285323 B1), hereinafter referred to as “Frank”.
Regarding claim 1, Frank discloses a housing for an antenna system having a plurality of antenna elements defining an antenna aperture, the housing comprising: a chassis portion (fig. 1, element 4; col. 4, line 55); and a radome portion (fig. 1, elements 6 and 16; col. 4, lines 55 and 59) configured for coupling to the chassis portion (fig. 1, element 4) to define an inner chassis chamber (fig. 1), the radome portion (fig. 1, elements 6 and 16) having a planar top surface (fig. 1; col. 4, lines 50-60), wherein the radome portion (fig. 1, elements 6 and 16) is configured to have equal spacing (figs. 1-2; col. 4, lines 50-60) between the planar top surface (fig. 1, element 6) and a top surface of each of the plurality of antenna elements (fig. 1, element 12; col. 4, lines 57-58) defining the antenna aperture.  
Regarding claim 2, Frank discloses the radome portion (fig. 1, elements 6 and 16) includes a first layer (fig. 1, element 6) and a second layer (fig. 1, element 16).  
Regarding claim 3, Frank discloses the first layer (fig. 1, element 6) is a protective layer (col. 3, lines 4-5).  
Regarding claim 7, Frank discloses the second layer (fig. 1, element 16) is a spacing layer (col. 4, line 59).  
Regarding claim 11, Frank discloses the radome portion (fig. 1, elements 6 and 16) couples with the chassis portion (fig. 1, element 4) at a bezel surface (fig. 1, element 8; col. 4, line 56) on the chassis portion (fig. 1, element 4).  
Regarding claim 12, Frank discloses the radome portion (fig. 1, elements 6 and 16) is sealed to (col. 4, lines 55-56) the chassis portion (fig. 1, element 4) at a bezel surface (fig. 1, element 8) on the chassis portion (fig. 1, element 4).  
Regarding claim 13, Frank discloses an outer edge of a second radome layer (fig. 1, element 16) is set inward from the outer edge of a first radome layer (fig. 1, element 6) to provide an outer radome lip (fig. 1, element 6 – side walls bonded to bonding surface 8).  
Regarding claim 14, Frank discloses the outer radome lip (fig. 1, element 6 side walls) couples with the chassis portion (fig. 1, element 4) at a bezel surface (fig. 1, element 8) on the chassis portion (fig. 1, element 4).  

Claims  15-17 and 27-28 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Emerick (US 20180366820 A1), hereinafter referred to as “Emerick”.
Regarding claim 15, Emerick discloses a housing for an antenna system having a plurality of antenna elements defining an antenna aperture, the housing comprising: a chassis portion (fig. 19, element 16-4; para. [0069]) having an internal support portion for internal components for the plurality of antenna elements (para. [0069]) including a bonding portion (fig. 19 as annotated below, bonding portion) for bonding (para. [0063]) an internal carrier (fig. 19, element 12-1; para. [0069]) to the chassis portion (fig. 1, element 16-4); and a radome portion (fig. 19, element 19-2; para. [0069]) configured for coupling to the chassis portion (fig. 19, element 16-4) to define an inner chassis chamber (para. [0069]).  

    PNG
    media_image1.png
    604
    789
    media_image1.png
    Greyscale

Regarding claim 16, Emerick discloses the bonding portion (fig. 19 as annotated above, bonding portion) includes a plurality of bonding bars (fig. 19, element 16-3; para. [0069], fig. 23, elements 23-1 through 23-5; para. [0075]).  
Regarding claim 17, Emerick discloses the plurality of bonding bars (fig. 23, elements 23-1 through 23-5) is oriented in a parallel configuration (fig. 23).  
Regarding claim 27, Emerick discloses a moat section (fig. 19 as annotated above, moat section) extending around the bonding portion (FIG. 19 annotated above, bonding portion).  
Regarding claim 28, Emerick discloses city-scaping (fig. 12 and fig. 19 as annotated above, element 12-1 fold; para. [0061], [0069]) in the moat section (fig. 19 as annotated above, moat section).  

Claims  29-32, 38, and 40 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sanford (US 20140227985 A1), hereinafter referred to as “Sanford”.
Regarding claim 29, Sanford discloses an antenna apparatus for an antenna system having a plurality of antenna elements defining an antenna aperture, the antenna apparatus comprising: a housing including a chassis portion (fig. 12, element 507; para. [0229]) and a radome portion (fig. 5, element 501; para. [0229]) configured for coupling (para. [0229]) to the chassis portion (fig. 5, element 507) to define an inner chassis chamber; and a mounting system (figs. 6A-6C, element 605; para. [0231]) for tiltably mounting (figs. 6A-6C; para. [0231) the housing (fig. 6A, element 607; para. [0231]) relative to a horizontal plane (fig. 6A, element 601 – plane defined by pole 601).  
Regarding claim 30, Sanford discloses the mounting system (figs. 6A-6C, element 605) includes a single leg (figs. 6A-6C, element 605).  
Regarding claim 31, Sanford discloses the single leg (figs. 9A-9B, elements 905 and 917; para. [0235, [0237]) is mounted at a center point (figs. 9A-9B) on the chassis portion (fig. 9A, element 103’; para. [0235]) of the housing (figs. 9A-9B, elements 101’ and 103’; para. [0235]).  
Regarding claim 32, Sanford discloses the mounting system (fig. 1, element 107; para. [0217]) includes a hinge assembly (para. [0219]) for tiltably mounting the housing (fig. 1, element 101; para. [0214]) relative to a horizontal plane (para. [0219]).  
Regarding claim 38, as best understood, Sanford discloses the mounting system (figs. 9A-9B, elements 905 and 917) is configured to receive the cabling (para. [0237]) within the single leg (figs. 9A-9B, elements 905 and 907).  
Regarding claim 40, Sanford discloses the mounting system (figs 6A-6C, element 605) includes a tilt locking mechanism (para. [0231]) for locking the housing (fig. 6A, element 607) at one or more tilted orientations (figs. 6A-6C; para. [0231]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Teel et al. (WO 0062371 A2), hereinafter referred to as “Teel”.
Regarding claim 4, Frank does not teach the first layer is made from a fiberglass-reinforced epoxy laminate material.  
Teel teaches the first layer (fig. 1, element 101; p. 9, lines 18-19) is made from a fiberglass-reinforced epoxy laminate material (p. 11, lines 27-29 and p. 12, lines 1-8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radome described in Frank such that the first layer is made from a fiberglass-reinforced epoxy laminate material, as described in Teel. Doing so allows for the desired mechanical properties of the radome. 

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Tsukamoto et al. (US 4851855 A), hereinafter referred to as “Tsukamoto”.
Regarding claim 5, Frank does not teach the first layer has a thickness selected from the group consisting of less than 1.5 mm, less than 0.76 mm, less than 0.51 mm, and less than 0.25 mm.  
Tsukamoto teaches the first layer (fig. 4, element 36; col. 5, lines 33-38) has a thickness selected from the group consisting of less than 1.5 mm, less than 0.76 mm, less than 0.51 mm, and less than 0.25 mm (col. 5, line 42).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radome described in Frank such that the first layer has a thickness selected from the group consisting of less than 1.5 mm, less than 0.76 mm, less than 0.51 mm, and less than 0.25 mm, as described in Tsukamoto. Doing so allows for permeability of microwaves (Tsukamoto, col. 5, lines 30-38).
Regarding claim 9, Frank does not teach the second layer has a thickness selected from the group consisting of greater than 3.0 mm, less than 4.5 mm, or in the range of 3.0 mm to 4.5 mm.  
Tsukamoto teaches the second layer (fig. 4, element 35; col. 5, lines 33-38) has a thickness selected from the group consisting of greater than 3.0 mm, less than 4.5 mm, or in the range of 3.0 mm to 4.5 mm (col. 5, line 40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radome described in Frank such that the second layer has a thickness selected from the group consisting of greater than 3.0 mm, less than 4.5 mm, or in the range of 3.0 mm to 4.5 mm, as described in Tsukamoto. Doing so allows for permeability of microwaves (Tsukamoto, col. 5, lines 30-38).
Examiner’s note: When claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Feldman et al. (US 20180090851 A1), hereinafter referred to as “Feldman”.
Regarding claim 10, Frank does not teach the first layer includes a hydrophobic outer surface.  
Feldman teaches the first layer (fig. 1A, element 104; para. [0040]) includes a hydrophobic outer surface (para. [0040]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radome described in Frank such that the first layer includes a hydrophobic outer surface, as described in Feldman. Doing so allows for preventing water and snow from building up on the radome (Feldman, para. [0040]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Fuller et al. (GB 2458663 A), hereinafter referred to as “Fuller”.
Regarding claim 8, Frank teaches the second layer (fig. 1, element 16) is made from a foam (col. 4, lines 55-60).
Frank does not teach the second layer is made from a polymethacrylimide foam.  
Fuller teaches the second layer (fig. 2, elements 6 and 7; abstract) is made from a polymethacrylimide foam (abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radome described in Frank such that the second layer is made from a polymethacrylimide foam, as described in Fuller. Doing so allows for good flame-inhibiting properties (Fuller, abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Sanford (US 20140227985 A1), hereinafter referred to as “Sanford”.
Regarding claim 10, Frank does not teach the radome portion is tilted relative to a horizontal plane.  
Sanford teaches the radome portion (figs. 6A-6C, element 607; para. [0231]) is tilted (figs. 6A-6C; para. [0231]) relative to a horizontal plane (figs. 6A-6C, element 601 – plane defined by pole 601; para. [0231]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radome described in Frank such that the radome portion is tilted relative to a horizontal plane, as described in Sanford. Doing so allows for improving communication performance (Sanford, para. [0217]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leah Rosenberg/
Examiner, Art Unit 2845
05/07/2022




/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845